THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF NEBRASKA
SUSANNE BECKER,

Plaintiff,
vs.                                                       8:20cv00394
Defendants
NATIONAL ASSOSCATION OF LETTER CARRIERS(nalc)                            MOTION TO STRIKE
And President ​Fredric V.Rolando




Motion for a Default Judgement against the American Postal Workers (APWU) and President
Mark Dimondstein.

Federal Rules of Civil Procedure, Plaintiff Susanne R. Becker hereby moves this Court to enter
a default Judgement to the Complaint under Rule 55(a).

Date: November 10, 2020



                      Signature signed under FRCP 11(a) Susanne Becker
                                                        506 west 42​nd​ street

                                                          Scottsbluff, NE 69361

                                                          Livingsacrifice70@hotmail.com

                                                          308-765-4985
                                 CERTIFICATE OF SERVICE
I, Susanne RBecker, hereby certify that on November 10, 2020, a copy of the
foregoing Motion for Default Judgement was served ​American Postal Workers (APWU) and
President Mark Dimondstein was serve ​electronically via the CM/ECF system, and a copy of the
same has been served by U.S. first-class mail upon:

Mark Dimondstein, President
American Postal Workers
1300 L St., NW
Washington, DC 20005

Joseph P. Kelly
Lynnett M. Wagner
United States Attorney’s Office
District of Nebraska
1620 Dodge Street, Suite 1400
Omaha, Nebraska 68102-1506

National Association of Letter Carriers
Fredric V.Rolando
100Indiana Ave., NW
Washing, DC 20001-2144

                                                         Susanne Becker
